April 21, 2011

Tecumseh Products Company
Tecumseh Products of Canada, Limited
Tecumseh Compressor Company
Evergy, Inc.



      Re: Advances made by PNC Bank, National Association (“PNC”) and the other
financial institutions (together with PNC, the “Lenders") now or hereafter party
to the Revolving Credit and Security Agreement dated as of the date hereof (the
“Credit Agreement") among Lenders, PNC as agent for the Lenders (PNC in such
capacity, “Agent"), Tecumseh Products Company (“Tecumseh Products"), Tecumseh
Products of Canada, Limited (“Tecumseh Products Canada”), Tecumseh Compressor
Company (“Tecumseh Compressor”) and Evergy, Inc. (“Evergy”; and together with
Tecumseh Products, Tecumseh Products Canada, and Tecumseh Compressor, the
“Borrowers"). Capitalized terms used but not defined in this letter have the
meanings given in the Credit Agreement.

Ladies and Gentlemen:

As an accommodation to Borrowers, the Agent and the Lenders have, on this day,
permitted Borrowers to execute certain documents, agreements and instruments
relating to the above-referenced transaction. Borrowers acknowledge that certain
conditions precedent are to be satisfied before the Agent and the Lenders fund
the initial Advances under to the Credit Agreement. As of the above date, the
following conditions have not been satisfied (the “Conditions"):



  1.   Delivery by Borrowers to Agent of the following with respect to 5424
Highway 145 South, Verona, Mississippi (“Mississippi Property”):



  a.   A Leasehold Deed of Trust, Security Agreement, Assignment of Rents and
Leases and Fixture Filing executed by Tecumseh Products in favor of a trustee
for the benefit of Agent and Lenders to secure the Obligations (the “Leasehold
Deed of Trust”).



  b.   The consent of Lee County, Mississippi to the Leasehold Deed of Trust
under the Lease dated August 22, 1975 (the “Leasehold Deed of Trust Consent”).



  c.   A landlord waiver executed by Lee County in favor of Agent.



  d.   An Environmental Indemnity Agreement executed by Tecumseh Products (the
“Mississippi EIA”), which will be substantially in the same form as the
Environmental Indemnity Agreement executed by Evergy.



  e.   The lease between Tecumseh Products and Tecumseh Compressor (the
“Tecumseh Compressor Sublease”).



  f.   A Subordination of Real Estate Lease agreement executed by Tecumseh
Compressor with respect to the Tecumseh Compressor Sublease (the “Tenant
Subordination Agreement”).



  2.   Delivery by Borrowers to Agent of a satisfactory lenders loss payable
endorsement with respect to Borrowers’ marine cargo insurance policy in the form
previously received by Agent.



  3.   A filed copy of a termination statement with respect to Financing
Statement No. 2010115914-8 filed on August 27, 2010 against Tecumseh Products by
Citibank, N.A.



  4.   Make the Perfection Certificates for each Borrower and the Schedules to
the Credit Agreement that were delivered to Agent accurate and consistent with
each other.



  5.   Schedules to the Pledge Agreement satisfactory to Agent and Lenders.



  6.   Original stock certificates and assignments separate from certificates
for stock subject to the Pledge Agreement if appropriate based on the
disclosures in the Pledge Agreement Schedules.



  7.   Fully-executed control agreements satisfactory to Agent and Lenders with
respect to the following accounts:



  a.   Lockbox account at JPMorgan Chase, Account No. 93068.



  b.   Lockbox account at JPMorgan Chase, Account No. 5491401.



  c.   Investment account at JPMorgan Chase, Account No. 5016101.

Borrowers acknowledge and agree that Agent and Lenders have no obligation to
fund any Advances under the Credit Agreement until the conditions in
Sections 8.1 and 8.2 of the Credit Agreement and the Conditions are satisfied to
Agent’s satisfaction.

Borrowers informed Agent and Lenders that Lee County, Mississippi has indicated
that it will not make a decision on whether to consent to the Leasehold Deed of
Trust until early May 2011, and Borrowers requested that Agent and Lenders waive
the following Conditions if Lee County’s consent is not obtained: delivery of
the Leasehold Deed of Trust, and (the following being referred to as the
“Leasehold Deed of Trust Related Items”) the Leasehold Deed of Trust Consent,
the Mississippi EIA, and the Tenant Subordination Agreement. PNC, as Agent and
as a Lender, will promptly request of its credit approval committee that it
modify the credit approval for Borrowers to provide that Agent will not have the
Leasehold Deed of Trust and will not receive the Leasehold Deed of Trust Related
Items, if, despite Borrowers’ good faith efforts, Borrowers cannot obtain the
Leasehold Deed of Trust Consent. There can be no assurance that the committee
will agree to the modification.

Please acknowledge your consent to the foregoing by signing below.

Very truly yours,

PNC BANK, NATIONAL ASSOCIATION,
as the Agent and a Lender

By:
Todd Milenius, Vice President


Consented to this        day of April, 2011

TECUMSEH PRODUCTS COMPANY,
TECUMSEH PRODUCTS OF CANADA, LIMITED,


TECUMSEH COMPRESSOR COMPANY,
EVERGY, INC.

By:      
James J. Connor, Vice President,
Chief Financial Officer and Secretary


